         Case 1:20-cv-03454-PAE Document 89 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HARVEY J. KESNER,

                                       Petitioner,                      20 Civ. 3454 (PAE)
                        -v-
                                                                              ORDER
 BARRON’S, INC., et al.,

                                       Respondents.


PAUL A. ENGELMAYER, District Judge:

       The Court has received and reviewed the parties’ joint letter, Dkt. 84, and proposed case

management plan, Dkt. 85. Counsel are directed to appear for a conference May 21, 2020

at 2 p.m. Due to the current public health situation, that conference will be a telephonic

conference. The parties should call into the Court’s dedicated conference line at (888) 363-4749,

and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed to

review the Court’s Emergency Individual Rules and Practices in Light of COVID-19, found

at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with Chambers.

       SO ORDERED.


                                                              
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: May 1, 2020
       New York, New York
